Citation Nr: 1545429	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-24 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for limitation of motion, left index finger, effective October 1, 1979.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to hypertension.

4.  Entitlement to service connection for a skin condition, to include cancer.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1957 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Regional Office (RO) in St. Petersburg, Florida.  The Board notes that the issue of entitlement to service connection for coronary artery disease is not a new and material claim as previously characterized by the RO.  The Veteran previously claimed service connection for coronary artery bypass, which was denied by the RO in December 1999 and again in May 2010.  The Veteran's current claim for coronary artery disease is a separate and distinct claim for which service connection was not previously denied.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim based on a separate, distinct diagnosis is treated as a new claim, obviating the need for new and material evidence).

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, coronary artery disease, and skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's left index finger symptoms have been manifested by a gap less than one inch between the index finger and the proximal transverse crease of his palm, painful motion, and no ankylosis of the thumb or fingers.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for limited motion, left index finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Rating for Left Index Finger

The Veteran contends that his left index finger symptoms have increased and warrant a higher rating than 10 percent, effective October 1, 1979.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5229.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5229, contemplating limitation of motion of the index or long finger, a noncompensable rating is warranted where there is a gap of less than one inch (2.5 centimeters) between the fingertip of either the major or minor hand and the palm crease, with the finger flexed to the extent possible.  38 C.F.R. § 4.71a, DC 5229.  A maximum 10 percent rating is warranted where there is a gap of one inch (2.5 centimeters) or more between the fingertip of either the major or minor hand and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  Id.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for limitation of motion, left index finger is not warranted.  

On VA examination in November 2010, the examiner noted that the Veteran's past symptoms were limited motion of the left index finger, and poor left hand grip due to limited motion.  The Veteran was found to be left-hand dominant.  Current symptoms were found to be decreased strength and limited range of motion.  No flare-ups were reported.  Radiographic imaging results showed no acute fracture, dislocation or bony destructive lesion.  There was mild degenerative arthritis in the DIP joints, but the examiner specifically found this to be unrelated to the Veteran's service-connected disability.

The Veteran received another VA examination in January 2015.  The Veteran did not report flare-ups for this disability.  The examiner noted limitation of motion, and that there was a gap between the Veteran's left thumb pad and his fingers.  The gap was reported as less than one inch between the Veteran' left index finger and the proximal transverse crease of his left palm.  There was no objective evidence of painful motion or limitation of extension found by the examiner.  Range of motion measurements after repetitive use testing revealed no additional limitation of motion or a gap between the thumb pad and the fingers.  However, there was still a gap less than one inch between the left index finger and the proximal transverse crease of his left palm.  The examiner did not find ankylosis of the thumb or fingers.  There were no painful, unstable, or scars exceeding 39 square centimeters that are not already service-connected.  

Other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's left index finger included range of motion testing results for the following: MCP joint from zero to 90 degrees, PIP joint from zero to 100 degrees, and DIP joint from zero to 50 degrees.  There was no functional impairment of his left index finger that would be equally well served by an amputation with prosthesis.  Diagnostic testing revealed degenerative arthritis in the Veteran's left hand, but not in multiple joints of the same hand, including thumb and fingers.  Regarding functional impact, the examiner noted that the Veteran has a mild limitation due to dexterity/grip of his left hand which could limit his ability to carry heavy weight or participate in prolonged dexterous activities.  The examiner reported that there was no functional loss with repetitive use.  Lastly, the examiner opined that based on this service connected condition alone, "the Veteran is capable of sedentary, light, and moderate activity.  He would benefit from activity that did not involve heavy lifting or extensive repetitious work requiring dexterity such as turning screwdrivers/wrenches."

In June 2015, the Veteran testified at a Board hearing before the undersigned.  He reported frequent hand cramps and that would start in his left index finger and radiate throughout his hand.  The Veteran denied symptoms of carpal tunnel syndrome.  The Veteran's representative also stated that a different Diagnostic Code may be more appropriate in the Veteran's case due to the muscle injury involved with his original service-connected injury.  

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his left index finger disability.  The Veteran is competent to report symptomatology relating to his left index finger because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his left index finger disability is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his left index finger disability.  

The Board notes that the Veteran is already in receipt of the highest rating available under DC 5229.  The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected left index finger disability is primarily manifested by limited motion and pain.  There is no evidence of other finger symptoms that would not result in the pyramiding of other finger-related Diagnostic Codes.  

The Board has considered whether higher ratings are available under DC 7800 for a disfigurement of the head, face, or neck, or under Diagnostic Codes 7801-7805 for scars.  The Board finds that at no time during the pendency of this appeal has the Veteran's left index finger disability been shown to result in any disfigurement or scarring that has not already been accounted for in previous rating decisions.  The Veteran's left index finger symptoms are clearly accounted for in the 10 percent rating pursuant to DC 5229.  Thus, other Diagnostic Codes are not for application.

In addition to the ratings for painful scarring that the Veteran already receives, the Board notes that the Veteran's condition involves impairment of the Group VII muscle group.  However, upon review of the evidence of record, the Board finds that a separate 10 percent rating is not warranted under DC 5307.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Separate compensable ratings may be assigned for multiple, associated disabilities, but only as long as the symptoms do not overlap.  See Murray v. Shinseki, 24 Vet.App. 420, 423 (2011). 

When determining whether to assign separate disability ratings under § 4.25(b), "[t]he critical element is that none of the symptomatology for any conditions is duplicative of or overlapping with the symptomatology of the other conditions."  Id.  (quoting Esteban v. Brown, 6 Vet.App. 259, 262).  If the Veteran's symptoms are "distinct and separate," then he is entitled to separate disability ratings for the various conditions.  Id.   

Under 38 C.F.R. § 4.73, Diagnostic Code 5307 addresses a Group VII muscle injury.  Group VII involves the muscles of flexion of the wrist and fingers.  Muscles arising from the internal condyle of the humerus: flexors of the carpus and long flexors of fingers and thumb; pronator.  For the dominant extremity, as in this case, a 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 30 percent rating is assigned for moderately severe impairment, and a 40 percent rating is assigned for severe impairment.  A note to the Diagnostic Code explains that the hand is so compact a structure that isolated muscle injuries are rare being nearly always complicated with injuries of bones, joints, tendons, etc.  Accordingly, the condition should be rated on limitation of motion, minimum 10 percent.

Furthermore, because the Veteran has been assigned a compensable rating under DC 5229, DC 5307 (muscle group VII), which contemplates limitations in flexion of the wrist and fingers, including the thumb, is not warranted.  The Board finds that a separate rating under DC 5003, 5010, or 5307 would violate the rule against pyramiding as limitation of motion of the finger is contemplated by both rating criteria.  See 38 C.F.R. § 4.14; see also 38 C.F.R. § 4.73, DC 5307-5309, Note (indicating that the hand is so compact a structure that isolated muscle injuries are rare being nearly always complicated with injuries of bones, joints, tendons, etc.  Rate on limitation of motion, minimum 10 percent).

Based on the foregoing, the Board concludes that the Veteran's left index finger has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

The Veteran contends that he is entitled to total disability rating due to individual unemployability.  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  The Board finds that the Veteran does not meet the schedular requirements for an award of TDIU under 4.16(a) because he is not service connected for at least one disability that is rated at 40 percent or more.  Additionally, the Board finds that because he has not shown to be unemployed due to service-connected disabilities, referral for extraschedular TDIU under 4.16(b) is not warranted.  The Board notes that the current evidence of record includes VA examination medical opinions from October 2010 and January 2015.  Specifically, the January 2015 VA examiner stated that based on this service-connected condition left finger disability alone, "the Veteran is capable of sedentary, light, and moderate activity.  He would benefit from activity that did not involve heavy lifting or extensive repetitious work requiring dexterity such as turning screwdrivers/wrenches."  The Veteran noted on his application for a total disability rating that his prior employment consisted of being a management analyst, which is a sedentary occupation according to the U.S. Office of Personnel Management.

The Board further recognizes that the Veteran and the record refer to the impact of the service-connected disability on his functioning and employment.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  Consideration of an extraschedular rating is not appropriate, however, in cases where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 111.  The schedular rating criteria used to rate the Veteran's service-connected left index finger above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion; thus, the demonstrated manifestations specifically associated with this service-connected disability - namely a gap less than one inch between the left index finger and the proximal transverse crease of his left palm - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's left index finger, and referral for consideration of an extra-schedular evaluation is not warranted

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in June 2010.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in October 2010 and January 2015.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a rating in excess of 10 percent for limitation of motion, left index finger, effective October 1, 1979, is denied.


REMAND

Unfortunately, the Veteran's claims regarding entitlement to service connection for hypertension, coronary artery disease, and skin condition must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, at 83.  

Relevant medical evidence regarding the Veteran's claims has recently been associated with the claims file in August 2015.  The Board notes that the Veteran has not waived regional office consideration of this evidence.  The Board may not consider the new pertinent evidence in the first instance as this evidence was received prior the transfer of the records to the Board.  See 38 C.F.R. § 19.37 (2015).  Thus, a remand is necessary for consideration of the additional evidence and issuance of a supplemental statement of the case.

Furthermore, the Board notes that this evidence is pertinent to all three of these claims for determining whether a nexus exists in each instance.  This evidence consists of service treatment records, some of which contain medical opinions from the Veteran's period of service.  Without further clarification, the Board does not have the medical expertise necessary to determine whether any of the currently diagnosed disabilities are related to the medical opinions rendered during service.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, these issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain addendum VA examination opinions for purposes of determining the etiology of any currently diagnosed hypertension, coronary artery disease, and skin conditions (Schedule the Veteran for VA examinations if deemed necessary.  If an examination is conducted, the examiner should interview and examine the Veteran, and conduct any appropriate testing).  The examiner should review the claims file (to include recently associated service treatment records), and offer opinions regarding the directives below:

a) Identify and diagnose all current hypertension, coronary artery disease, and skin conditions.  

b) For each disability identified, opine whether it is at least as likely as not (50 percent likelihood or greater) related to service on a direct, secondary, and/or presumptive basis.  

If the examiner does not find a direct or presumptive connection to service for any of the disabilities, the following should also be addressed:

i. If the Veteran has coronary artery disease, is it as least as likely as not secondary to (caused or aggravated by) his hypertension? 

NOTE: The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The term "current" diagnosis includes anytime during the entire period on appeal.

The medical professional must provide a thorough rationale for each conclusion.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  If the examiner cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  The RO should address all service connection claims on a direct, presumptive, and secondary basis.

If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  The supplemental statement of the case must contain a discussion regarding all pertinent evidence of record.  After the Veteran has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


